Citation Nr: 1226833	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-33 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to April 20, 2006, for the grant of service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for diabetes on April 20, 2006.

2.  The evidence establishes that the Veteran served in Vietnam during the Vietnam Era and that he had type II diabetes mellitus on or before May 8, 2001. 


CONCLUSION OF LAW

The criteria for an effective date of April 20, 2005, but no earlier, for the grant of service connection for type II diabetes mellitus, have been met.  38 U.S.C.A. §§ 1116(c)(2), 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.114(a)(3), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The award of service connection for type II diabetes represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the effective date of service connection did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and in a May 2006 letter.  Dingess/Hartman, 19 Vet. App. at 478.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided a VA examination in November 2006.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  This examination was adequate because it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In this case, the record reflects that the Veteran served in the Republic of Vietnam during his period of service from January 1966 to January 1968.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii) (2011).  If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service, type II diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).

Type II diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) later held that the effective date of the regulation should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2).  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002). 
 
In pertinent part, the effective date of an award of benefits is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3) (2011).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Veteran filed a claim for service connection for diabetes on April 20, 2006.  The Veteran does not assert that he filed a claim for service connection earlier than this date; rather, as reflected in his February 2008 notice of disagreement and a July 2010 statement, the Veteran and his representative assert that the evidence shows that he met the eligibility criteria for presumptive service connection for diabetes mellitus on the May 8, 2001, effective date of the liberalized benefit of presumptive service connection for type II diabetes for veterans exposed to an herbicide agent.  Therefore, the Veteran asserts that he is entitled to an effective date one year prior to the April 20, 2006, date of his claim for service connection under 38 C.F.R. § 3.114(a)(3).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an effective date of April 20, 2005, but no earlier, is warranted for the grant of service connection for type II diabetes mellitus.

The Veteran's service records, including his DD form 214 (Report of Transfer or Discharge) reflect that he served in the Republic of Vietnam during his period of service from January 1966 to January 1968.  Therefore, he is presumed to have been exposed to herbicide agents. 

Private treatment records submitted by the Veteran dated from August 2000 to May 2001 reflect lab reports indicating an assessment of "Provisional diagnosis of Diabetes, if not previously diagnosed."  Subsequent medical records, beginning with September 2001 private treatment records, indicate diagnoses of type II diabetes mellitus.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the medical evidence reflecting "Provisional diagnosis of Diabetes, if not previously diagnosed," and the Veteran's Vietnam service during the Vietnam Era, established that the Veteran had type II diabetes mellitus and was presumed to have been exposed to herbicides in service on or before May 8, 2001.  Thus, the Veteran met the criteria for presumptive service connection on or before the effective date that type II diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis for veterans presumed to have been exposed to herbicides.  Accordingly, the Board finds that an effective date of April 20, 2005, but no earlier, for the grant of service connection for type II diabetes mellitus must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, the record does not reflect, and the Veteran does not assert, that he filed a claim for service connection earlier than April 20, 2005, and there is no other legal basis for an earlier effective date; thus, any effective date earlier than April 20, 2005, must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date of April 20, 2005, but no earlier, for the grant of service connection for type II diabetes mellitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


